Citation Nr: 0109342	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  97-32 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John D. Rutland, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
July 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  This case was remanded by the Board 
in July 2000.  The veteran testified before the undersigned 
member of the Board at a hearing held at the RO in October 
2000.  This case was returned to the Board in November 2000.

The Board notes that the veteran was issued a Statement of 
the Case in January 2000 in response to his disagreement with 
a March 1999 rating decision which denied entitlement to 
service connection for asbestosis; following the issuance of 
the Statement of the Case, no further communication from 
either the veteran or his representative with respect to his 
claim for service connection for asbestosis was received 
until at least June 2000.  At his October 2000 hearing before 
the undersigned, the veteran was advised that he could, if 
desired, present argument regarding whether he had filed a 
timely Substantive Appeal with respect to the March 1999 
rating decision; the veteran elected not to do so.  Nor has 
either the veteran or his representative otherwise indicated 
that appellate review is sought with respect to the issue of 
entitlement to service connection for asbestosis.  
Accordingly, the Board will limit its consideration to the 
issue listed on the title page of this action. 


FINDINGS OF FACT

1.  An unappealed rating decision dated in April 1986 denied 
service connection for PTSD.

2.  A Board decision of November 1991 continued the denial of 
service connection for PTSD.

3.  Evidence received since the November 1991 Board decision 
is duplicative or cumulative of evidence previously of record 
or is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the veteran appears to have 
applied for disability benefits from the Social Security 
Administration (SSA).  While records from that agency have 
not been requested by the RO, neither the veteran nor his 
representative has indicated that any records in SSA's 
possession are germane to the instant claim, or requested 
that VA obtain such records.  Moreover, the record reflects 
that the veteran's representative, following a November 1999 
hearing before a hearing officer in which he indicated that 
he would submit additional relevant evidence in his 
possession, including with respect to examinations scheduled 
by SSA, submitted 46 pages of evidence, all of which were 
apparently duplicates of evidence already on file.  
Accordingly, the Board concludes that a remand of the case 
for the purpose of obtaining any records in the possession of 
SSA is not warranted. 

The Board also notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Notably, however, the VCAA specifically provides that nothing 
in the relevant section shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  In light of the 
disposition of the veteran's claim below, therefore, the 
Board concludes that further development under the VCAA is 
not warranted prior to adjudication of this issue. 

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Entitlement to 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) (1999) 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999). 

Service connection for PTSD was denied in an unappealed April 
1986 rating decision.  A subsequent Board decision in 
November 1991 continued the denial of service connection for 
PTSD.  Generally, a claim which has been denied in a final 
Board or rating decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 1991).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).  However, newly 
submitted evidence which is inherently false or untrue is not 
entitled to the presumption of credibility.  Duran v. Brown, 
7 Vet. App. 216 (1994).

The evidence of record at the time of the November 1991 Board 
decision included service medical records which are entirely 
negative for any complaint, finding or diagnosis of 
psychiatric disability.  Service personnel records show that 
the veteran served aboard the U.S.S. HANCOCK and the U.S.S. 
KEARSARGE, and that he was awarded the National Defense 
Service Medal.

The evidence previously of record also included a DD Form 
215N dated May 15, 1974, which corrected the veteran's DD 
Form 214 to add the Vietnam Service Medal to the veteran's 
list of decorations.  The evidence of record also included 
several copies of the referenced DD Form 215N submitted by 
the veteran, but with the handwritten addition of "W/2 
BRONZE STARS."

The evidence of record at the time of the November 1991 Board 
decision also included VA treatment records for December 1985 
to February 1989, which show that the veteran was treated in 
1985 for alcohol dependency and atypical depression.  A VA 
hospital report for January 1989 to February 1989 indicates 
that the veteran was admitted to a PTSD rehabilitation 
program complaining of symptoms related to purported 
traumatic combat experiences in service; the alleged 
experiences were not further described but the veteran was 
diagnosed with PTSD.

The evidence previously on file also included private 
treatment records for November 1988 to February 1989, which 
record that the veteran complained of nightmares of Vietnam 
and other psychiatric symptoms.  The veteran reported that he 
had served three tours in Vietnam and saw combat as a PT boat 
gunner on river patrol.  The veteran was diagnosed with PTSD.

Also of record at the time of the November 1991 Board 
decision was a December 1988 statement by D. Dale Archer, 
Jr., M.D.  Dr. Archer indicated that he recommended the 
veteran's admission to a combat stress rehabilitation program 
because of adjustment problems since 1988 due to the stress 
and traumatic experiences he experienced in service.

The evidence of record at the time of the November 1991 Board 
decision also included a June 1989 letter from the Department 
of the Navy addressed to the veteran.  The letter essentially 
indicated that both the U.S.S. HANCOCK and the U.S.S. 
KEARSARGE earned a number of awards and decorations between 
October 1944 and April 1975.  The letter indicated that a 
history of the two vessels was enclosed with the letter.

Evidence of record at the time of the November 1991 Board 
decision additionally included the report of an August 1989 
VA psychiatric examination, which recorded the veteran's 
contention that he experienced nightmares of an incident in 
service in which he witnessed the death of a friend.  He also 
related his other psychiatric symptoms to the referenced 
incident.  Following mental status examination, the examiner 
concluded that the veteran evidenced generalized anxiety, but 
that the findings on examination in a number of areas 
suggested that the veteran approached meeting the criteria 
for PTSD.  

Also of record at the time of the November 1991 Board 
decision was a statement by the veteran expressing the belief 
that he had PTSD, as well as medical excerpts submitted by 
the veteran describing PTSD.

The evidence previously of record included a picture of the 
U.S.S. HANCOCK with a superimposed caption, which was 
submitted by the veteran.  The caption indicated that on 
April 7th (no date provided) a suicide bomber attacked the 
U.S.S. HANCOCK, causing the deaths of 62 sailors.  The 
caption indicates that the ship was nevertheless able to 
patrol the Gulf of Tonkin after the incident, and the caption 
further indicates that the U.S.S. HANCOCK was awarded four 
battle stars.  In an accompanying June 1990 letter, the 
veteran alleged that he was present at the incident described 
in the caption, and that the friend he referenced at his 
August 1989 VA examination, whose name, he recalled, was 
"Henry", died in the same incident.  The veteran alleged 
that the incident occurred on April 7, 1969, and indicated 
that his psychiatric symptoms were related to that event.

The evidence of record at the time of the November 1991 Board 
decision lastly included an April 1991 statement from the 
U.S. Army & Joint Services Environmental Support Group (ESG) 
(currently the U.S. Armed Services Center for Research of 
Unit Records), which indicates that the suicide bombing 
incident referred to by the veteran actually occurred off the 
Western Coast of Okinawa during World War II on April 7, 
1945.  The ESG indicated that the veteran had apparently 
taken the caption from the command history of the U.S.S. 
HANCOCK for 1945 and superimposed it on the picture of the 
U.S.S. HANCOCK in such a manner as to suggest that the 
incident happened in 1969.  The ESG indicated that it was 
unable to verify any of the stressors the veteran alleged he 
experienced in 1969.  Attached to the April 1991 letter from 
the ESG were the command histories for 1945, which also 
showed that the U.S.S. HANCOCK earned 4 battle stars for its 
service in World War II.

The evidence added to the record since the November 1991 
Board decision includes VA treatment records for January 1989 
to November 1996.  While some of the treatment records are 
duplicates of records previously considered, and are 
therefore not new, the remaining records merely document a 
diagnosis of PTSD, without any indication of the stressors, 
if any, supporting the diagnosis.

Also added to the record is a duplicate of the August 1989 VA 
examination report, as well as a November 1988 statement by 
Dr. Archer with an annotation by the veteran, and a duplicate 
of Dr. Archer's December 1988 statement.  In his November 
1988 statement, Dr. Archer indicated that the veteran had 
been under his care since November 1988.  The annotation by 
the veteran indicates that the care was for PTSD.

Also added to the record is a duplicate of the June 1989 
letter from the Department of the Navy as well as duplicates 
of the DD Form 215N with the handwritten modification.

Also added to the record since the November 1991 Board 
decision are October 1996 and March 1997 statements by the 
veteran, as well as several subsequent statements by the 
veteran and the transcripts of the veteran's hearing before a 
hearing officer at the RO in November 1999, and before the 
undersigned in October 2000.  In his October 1996 statement, 
the veteran repeated his assertion that a suicide bomber 
attacked his ship during service.  He also reported that his 
ship would bomb targets in Vietnam and that his ship was 
almost always on alert status; he indicated that the alert 
status was stressful and unpleasant.  He indicated that he 
worked in the boiler room during service.  In his March 1997 
statement, the veteran alleged as his stressor the deaths of 
three shipmates in a fire in December 1967; he did not 
reference his prior claimed stressor of a suicide bomber 
plane. 

In his several subsequent statements, the veteran essentially 
acknowledged that he had entered service after the alleged 
deaths of the three shipmates he described in his March 1997 
statement.  He instead alleged that he had PTSD as the result 
of service because he feared that his ship, after it had 
bombed the enemy in Vietnam on several occasions, would be 
attacked in turn; he alleged that his ship was always in 
danger.  At his hearings, the veteran identified his 
stressors as including at least two incidents in service in 
which damaged American planes attempted to land on his ship, 
but instead slid off the deck and fell into the water.  He 
denied knowing the pilots involved but indicated that he 
believed that they had died.  He also indicated that the 
attempted landings had caused fires on the ship, and that his 
psychiatric symptoms were related to these events; the 
veteran was unable to give the dates of any of the incidents.

The evidence added to the record lastly includes a January 
1997 statement by Gary K. Friedman, M.D.  In his statement, 
Dr. Friedman indicated that, per the veteran's report, the 
veteran was receiving treatment for PTSD resulting from 
experiences in Vietnam.

The copies of the modified DD 215N, the December 1988 
statement by Dr. Archer, the August 1989 examination report, 
and the June 1989 letter from the Department of the Navy, are 
duplicates of documents on file at the time of the November 
1991 Board decision, and are therefore not new.  With respect 
to the November 1988 statement by Dr. Archer, even assuming, 
per the annotation by the veteran, that the statement 
indicates that the veteran was being treated for PTSD at the 
time, the statement notably does not purport to establish 
that any PTSD the veteran has is related to any verified or 
verifiable service stressor.  The Board therefore concludes 
that the statement is not, when considered either alone or in 
connection with the evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The VA treatment records for January 1989 to November 1996, 
to the extent that they are new, continue to show that the 
veteran carries a diagnosis of PTSD, but notably do not 
identify the service stressors, if any, on which the 
diagnosis is based.  Therefore, as the treatment records do 
not purport to establish that any PTSD the veteran has is 
related to any verified or verifiable service stressor, the 
Board concludes that they are not, when considered either 
alone or in connection with the evidence previously 
assembled, so significant that they must be considered in 
order to fairly decide the merits of the claim.

In his several statements on file, the veteran reports a 
variety of stressors which he contends caused PTSD.  As 
explained below, however, the Board finds that his statements 
as to the stressors he purportedly experienced in service are 
not entitled to the presumption of credibility generally 
afforded newly submitted evidence under Justus, supra.  In 
this regard the Board notes that although the veteran, in 
October 1996, again claimed that he witnessed the death of a 
friend in connection with a suicide bombing by a plane, this 
particular stressor was rejected by the November 1991 Board 
decision, based in large part on an April 1991 statement by 
the ESG which not only indicated that none of the veteran's 
claimed stressors at that time could be verified, but which 
positively refuted the veteran's claimed stressor of a 
suicide bomber plane and which noted that the veteran was 
deceptive in the manner in which he presented his 
corroborating evidence of that stressor.
 
In addition, the Board points out that in March 1997, the 
veteran also claimed the deaths of three shipmates as 
stressors until he finally acknowledged that he had not even 
entered service until after the sailors purportedly died.  In 
his latest statements, the veteran now alleges that his 
stressors consist of a fear in service that his ship would be 
attacked, and his witnessing of two American planes sliding 
off of his ship's deck.  Interestingly, he no longer alleges 
that any friend died in connection with any incident in 
service, or that he engaged in combat while on river patrol 
duty, and he has not alleged that his treating physicians 
have diagnosed him with PTSD based on any of his newly 
claimed stressors.  In any event, since the veteran clearly 
attempted to deceive VA when he alleged that a suicide bomber 
plane struck his ship in April 1969 (as he knew, from the 
histories provided him by the U.S. Navy in June 1989, that 
the incident actually occurred in April 1945), and as he was 
arguably attempting to deceive VA when he alleged the deaths 
of three shipmates before he realized that he had entered 
service after the deaths, and in light of the propensity of 
the veteran to describe new stressors whenever his past 
stressors are unable to be verified, the Board finds that the 
veteran's statements and testimony concerning each of his 
claimed stressors are inherently incredible.  Accordingly, 
the veteran's statements and testimony with respect to his 
claimed stressors are not, when considered either alone or in 
connection with the evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The January 1997 statement by Dr. Friedman indicates only 
that the veteran reported receiving treatment for PTSD 
resulting from experiences in Vietnam.  The referenced 
experiences were not described, and Dr. Friedman did not 
otherwise elaborate on the veteran's self report.  Evidence 
which is simply unenhanced information recorded by a medical 
examiner does not constitute competent medical evidence 
sufficient to reopen a claim.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Since Dr. Friedman's statement is therefore 
not probative of whether the veteran has PTSD, or whether any 
PTSD the veteran does have is related to any verified or 
verifiable service stressor, the Board concludes that it is 
not, when considered either alone or in connection with the 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

As a whole, the evidence received in the veteran's claims 
files subsequent to the November 1991 Board decision does not 
tend to show that the veteran experienced any verified or 
verifiable service stressor which could support a diagnosis 
of PTSD, or that, even assuming the existence of such a 
verified stressor, any PTSD the veteran has is related to 
that stressor.  Thus, in the Board's judgment, this evidence, 
when considered either by itself or in connection with the 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board concludes that the 
evidence submitted subsequent to the November 1991 Board 
decision is not new and material and the claim is not 
reopened.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
PTSD.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).



ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for PTSD is 
denied.





		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

